


Exhibit 10.16

 

* * –  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

COMPANION ANIMAL AAHA MARKETLINK MANAGEMENT AGREEMENT

 

This Agreement dated and effective as of July 1, 2008 is made by and between
Pfizer Inc., 235 East 42nd Street, New York, New York 10017 (hereinafter,
“PFIZER”) and MWI Veterinary Supply Co., 651 S. Stratford Drive, Ste 100,
Meridian, ID 83642 (“MWI”).

 

1.             PFIZER hereby agrees to supply MWI as a designated product
supplier for the PFIZER companion animal Products set forth on Exhibit A (the
“Products”), to purchase from PFIZER and to resell to certain selected
Veterinary Hospitals serviced by MWI who are members of the AAHA/MarketLink
arrangement and listed in Exhibit E hereto, subject to the following terms and
conditions.

 

2.             MWI recognizes and agrees to the following:

 

(a) PFIZER has elected to work with MWI as a designated supplier to MWI serviced
hospitals at the request of MWI. MWI agrees to work closely with PFIZER to
coordinate logistics for the supply of Products to such hospitals;

 

(b)           PFIZER intends to sell to MWI as the logistics supplier for the
hospitals. MWI understands and agrees that PFIZER has, and may in the future,
run promotions and other activities that would be seriously prejudiced if MWI
resells the Products to distributors or veterinarians who will resell the
Products as a distributor. Incentive payments under Exhibit D hereto will only
be paid by PFIZER to MWI for sales to the hospitals listed on Exhibit B below or
such customers who are added to Exhibit B by mutual agreement of Pfizer and MWI.

 

3.             MWI agrees to:

 

(a)           use its reasonable best efforts to sell the Products by focusing
its primary effort at reselling to veterinary hospitals associated with MWI and
to pet owner pharmaceutical customers of MWI serviced hospitals.

 

(b)           store and handle its inventory of Products under conditions that
will ensure that such Products retain their potency, purity, quality, and
identity;

 

(c)           accept shipments from Pfizer of Product at MWI 12 warehouse
locations and provide all appropriate shipment and delivery options to the
accounts serviced by MWI under this Agreement;

 

(d)           not sell the Products to distributors, manufacturers or to
veterinarians who will resell any PFIZER Companion Animal Products outside an
established veterinary/client/patient relationship, nor shall MWI sell the
Products through brokers or non-employee agents;

 

(e)           set its resale prices for the Products independently and at its
sole discretion;

 

(f)            provide PFIZER a projected monthly purchase schedule by the end
of the second week of each month;

 

(g)           cooperate fully with PFIZER by actively participating in such
strategy sessions as PFIZER reasonably may require, for the purpose of
developing programs to increase use of the Products; and to cooperate fully with
PFIZER in implementing all promotions and sales campaigns for the Products;

 

(h)           distribute the Products only under the labeling provided by
PFIZER; prescribe, recommend, suggest, and advertise each Product for use only
under the conditions stated in the labeling provided by PFIZER; and observe all
federal, state, and local laws governing the distribution of animal drugs. In
the case of Products bearing the legend, “CAUTION: FEDERAL LAW RESTRICTS THIS
DRUG TO USE BY OR ON THE

 

--------------------------------------------------------------------------------


 

ORDER OF A LICENSED VETERINARIAN,” or any similar legend, sell such Products
only to or on the order of a licensed veterinarian for use in the course of his
or her professional practice or to another person or entity regularly and
lawfully engaged in the use, distribution or dispensing of such legend drugs;

 

(i)            MWI agrees that credit limits established by PFIZER shall be
subject to change by PFIZER in its sole discretion and that no shipments will be
made to MWI in excess of the established credit limits;

 

(j)            take no action, whether or not identified above, that would harm
the goodwill or name of PFIZER, or damage the interests of PFIZER or the
Products;

 

(k)           MWI shall immediately notify PFIZER in the event MWI obtains
information indicating that any of the Products may have to be recalled either
by virtue of applicable law or regulation or good business judgment. PFIZER
shall control all efforts necessary to conduct any such recall. MWl shall
cooperate with PFIZER, at PFIZER’s expense, and MWI agrees to maintain adequate
records to conduct such recall, including the name, address and Product
purchases of all purchasers of PFIZER Products;

 

(l)            Make payment to PFIZER for all product purchased from PFIZER
/**/;

 

(m)          Provide to PFIZER by the close of business on the last business day
of each PFIZER Accounting Period (as set forth in Exhibit F hereto) an inventory
report covering all inventory purchased from PFIZER.

 

(n)           Provide Pfizer with a monthly accounting of sales via EDI for
purposes of allowing Pfizer proper credit to its sale professionals and provide
to Covansys by the close of business on the last day of each Pfizer Accounting
Period an inventory report covering all Product inventory purchased from Pfizer
and setting forth in dollars at MWI’s acquisition cost from Pfizer the amount of
inventory by Product. MWI agrees that Pfizer shall have the right, upon
reasonable advance notice and during business hours to audit inventory in the
possession of MWI to confirm compliance with this paragraph 4(n) and to confirm
the accuracy of the data contained in the report.

 

(o)           Provide to Covansys its Health Industry Number, Customer Health
Industry Number, Pfizer Product number, transaction date, ship to zip code,
number of units and price with respect to each sale of Product, and unit
inventories on each Pfizer Product sku that MWI sells.

 

(p)           MWI will also provide to Pfizer the information, services and
opportunities set forth in Exhibit B hereto. MWI represents and warrants to
Pfizer that it will only provide data to Pfizer, including specific patient and
animal owner information that is allowable by law.

 

4.             PFIZER shall:

 

(a)           sell the Products to MWI at the prices provided for in Exhibit A.
PFIZER shall have the unrestricted right to revise the prices, terms and
conditions of the Price List, and to add or delete Products or package sizes, at
anytime, and the revisions shall be effective on all orders submitted after the
effective date of the price revisions. In all cases of orders received for other
than immediate shipment, the price for the Products shall be that in effect at
the time of shipment. Nothing herein shall prohibit PFIZER from raising or
amending prices for Products. PFIZER agrees to provide MWI /**/ notice of any
price increases. PFIZER shall be free to limit sales of Products to MWI in
advance of any price increases;

 

(b)           Compensate MWI in accordance with Exhibit D hereto;

 

(c)           allow MWI credit on prepaid returns in accordance with PFIZER’s
Outdated Products Policy which is in effect at the time;

 

5.             Nothing in this Agreement shall be deemed to limit PFIZER’s
ability to sell Products to any other party.

 

6.             All purchases by MWI pursuant to this Agreement shall be in
accordance with the terms of PFIZER’s Pricing and Shipping Policies, as may be
amended by PFIZER from time to time.

 

7.             The following standard conditions shall apply to all sales under
this Agreement:

 

--------------------------------------------------------------------------------


 

(a)           all orders are subject to acceptance by PFIZER’s Home Office.
Title to the goods shall pass to MWI once they have been property delivered to
the address designated by MWI. Products requiring temperature control will be
shipped F.O.B. destination;

 

(b)           any tax or other charge upon the sale and/or shipment of the goods
now or hereafter imposed by federal, state or municipal authorities (other than
PFIZER’S income taxes) shall be paid by MWI. In the event that the price of any
article includes transportation charges, any increase or decrease in
transportation charges shall be for MWI’s account;

 

(c)           EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN THE LABELING OF THE
PRODUCTS SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED WARRANTIES WITH
RESPECT TO THE PRODUCTS;

 

(d)           Pfizer shall defend, indemnify, and hold MWI harmless from all
liabilities, claims, demands, damages, costs and expenses, or money judgments
incurred by MWI or rendered against it resulting from (a) any breach by Pfizer
of this Agreement, (b) third party claims or actions for personal injury or
property damage which arise out of the distribution or sale of Pfizer products
or the failure to warn, except to the extent that such personal injury or
property damage arises out of the negligence or willful misconduct of MWI, and
(c) any claim that the Products, as sold by Pfizer, were defective, or (d) any
claim that a Product or its associated labeling or advertising prepared by
Pfizer infringes any patent, trademark, trademark, copyright or other
intellectual property right of any third party. Pfizer shall assume the defense
of each such claim promptly after written notice from MWI. In the event Pfizer
is found by any court of competent jurisdiction to be liable for any claim based
in products liability, then Pfizer shall reimburse MWI’s reasonable legal fees
incurred in the course of cooperating with Pfizer’s defense. To be covered by
this defense and indemnity, MWI must: promptly notify Pfizer of any such claim;
allow Pfizer to fully control the defense and/or resolution of the claim; and
cooperate fully with Pfizer in the matter. This defense, indemnity and payment
for legal fees shall not apply to claims alleging: MWI alteration, negligent
handling or improper storage of the Products; sale of outdated Products; sale or
recommendation of the Products for uses or in a manner not set forth in either
the labeling supplied by Pfizer or as otherwise specified by Pfizer in writing;
or sale of the Products after receipt of written notice from Pfizer that such
sales should be halted;

 

(e)           in no event shall either party be liable to the other for special,
collateral, incidental, or consequential damages in connection with or arising
out of the purchase, resale, or use of the Products. Except as provided under
subparagraph 7(d), above, total damages recoverable against PFIZER by MWI shall
be exclusively limited to the purchase price of the Products with respect to
which damages are claimed;

 

(f)            failure of PFIZER to make or of MWI to take, when due, any
delivery (or portion thereof) pursuant to an order hereunder, if occasioned by
any circumstance or condition beyond the control of the party so failing, shall
not subject the failing party to any liability to the other and, at the option
of either party, that order or portion thereof not delivered may be canceled;

 

(g)           acceptance of MWI’s order by PFIZER is expressly made conditional
upon the MWI’s acceptance of the conditions of sale as set forth herein, and the
prices, terms and conditions of the Price List then in effect, notwithstanding
acknowledgment or receipt of MWI’s purchase order containing additional or
different provisions, or conflicting oral representations by any agent of
PFIZER.

 

(h)           All orders to MWI will receive free shipping regardless of order
size.

 

(i)            Payment Due Date: /**/. Payment Discount: None.

 

8.             This Agreement shall not be binding upon PFIZER until it is
approved by PFIZER at its New York, New York headquarters.

 

9.             This Agreement shall be effective as of the date first written
above and shall continue in force until December 31, 2008. Either party may
terminate this agreement prior to the expiration date (i) with or without cause,

 

--------------------------------------------------------------------------------


 

upon thirty (30) days written notice to the other party, or (ii) immediately
upon written notice, in the event of a material breach by the other party. In
addition, PFIZER may terminate this Agreement at any time on 15 days written
notice to MWI in the event that PFIZER determines, in its sole discretion, that
MWI has failed to comply with the terms and conditions set forth in paragraph 3
above.

 

10.           MWI and PFIZER acknowledge that in the performance of their duties
hereunder MWI and PFIZER may obtain access to “Confidential Information” (as
defined below) of each other. MWI and PFIZER agree that during the term of this
Agreement and for a period of three (3) years after the termination of this
Agreement, unless specifically permitted in writing by the other party, to
(a) retain in confidence and not disclose to any third party and (b) use only
for the purpose of carrying out their duties hereunder, any such Confidential
Information. As used herein the term “Confidential Information” means any
information, or data, whether of a business or scientific nature and whether in
written, oral or tangible form, relating to PFIZER’s and MWI’s business or
potential business or its research and development activities, not generally
available to or known to the public, and not otherwise known to the receiving
party, that is disclosed to or learned by the other party pursuant hereto. Upon
completion of the work provided for hereunder or other termination of this
Agreement each party will return to the other party any documents, or copies
thereof, or any product samples, containing or constituting Confidential
Information disclosed to or generated by either party in connection with this
Agreement.

 

11.           This Agreement shall be governed by the laws of the State of New
York applicable to contracts to be fully performed therein. This Agreement is
not assignable without the express written consent of PFIZER, and may be
modified or amended only in writing signed by the party to be bound.

 

12.           This Agreement and documents referred to herein embody the entire
understanding between the parties hereto, will supersede prior agreements
relating to the Products, and may be modified only in writing and signed by the
parties to be bound. No activities conducted pursuant to this Agreement or
related thereto, including but not limited to the future planning activities of
the parties, shall be deemed to give rise to any obligations on the part of
either party other than as expressly provided for herein.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

MWI VETERINARY SUPPLY CO.

PFIZER INC.

 

 

BY:

/s/ James F. Cleary Jr.

 

BY:

/s/ Clinton A. Lewis

 

 

 

Clinton A. Lewis

Print Name: James F. Cleary Jr.

 

President

 

 

U.S. Operations, Pfizer Animal Health

 

 

Title: President and CEO

 

Date: July 30, 2008

Date: 8/4/08

 

--------------------------------------------------------------------------------
